Citation Nr: 0418365	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for Hepatitis-C.

2.  Entitlement to service connection for neurodermatitis, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION


The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The Board remanded the case in April 2001. 


FINDINGS OF FACT

1.  Hepatitis-C was not manifested during service, and has 
not been shown to be causally or etiologically related to 
service.

2.  Neurodermatitis was not manifested during service, and 
has not been shown to be causally or etiologically related to 
service, including as a result of herbicide exposure. 


CONCLUSIONS OF LAW

1. Hepatitis-C was not incurred in or aggravated by active 
service.  38 U.S.C.A.
 §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Neurodermatitis, including as a result of herbicide 
exposure, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim(s), or something to the effect 
that the claimant should "give us everything  you've got 
pertaining to your claim(s)."  This  "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

A June 2001 VCAA notification letter advised the veteran of 
the notice and assistance requirements of the VCAA; explained 
what the evidence must show to support his claims; identified 
the information and evidence the veteran was responsible for 
providing; identified the evidence the VA would obtain; and 
requested notification if the veteran did not have any 
additional medical evidence in support of his claims.

Two November 2001 VCAA notification letters advised the 
veteran of the notice and assistance requirements of the 
VCAA; explained what the evidence must show to support his 
claims; identified the information and evidence the veteran 
was responsible for providing; identified the evidence the VA 
would obtain; and requested notification of any additional 
information or evidence the veteran wanted VA to assist in 
obtaining.

A January 2003 VCAA notification letter advised the veteran 
of VA's duties of notification and assistance under the VCAA; 
explained what the evidence must show to support his claims; 
identified the information and evidence the veteran was 
responsible for providing; and requested any other supporting 
evidence other than that which the veteran had already told 
VA.

A May 2003 VCAA notification letter advised the veteran of 
the evidence needed to support his claims; identified the 
evidence received to date; identified the evidence VA was 
responsible for obtaining; identified the information the 
veteran was responsible for providing; and advised of the 
need to notify VA of any records that might be relevant to 
establishing the claim.

These five VCAA letters gave notice of what information and 
evidence the claimant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio, supra. 

These VCAA letters either explicitly or implicitly contain 
the "fourth element."   They specifically ask the veteran 
to provide information or additional medical evidence of 
which VA was not aware or, alternatively, ask the veteran to 
notify VA if he has no more information or evidence relevant 
to his claims.  The letters offer to assist the veteran in 
obtaining additional information or evidence.  See Pelegrini, 
supra.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in March 1999, well before November 9, 2000, the 
date the VCAA was enacted.  

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. 

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  An adjudication of the appeal at this juncture is 
proper.


Factual Background

The veteran had active service in Vietnam, and exposure to 
herbicide agents, including Agent Orange, is conceded.

Service medical records do not reflect a diagnosis of, or 
treatment for, neurodermatitis.

Service medical records are negative for a diagnosis of, 
treatment for, or evidence of risk factors for, Hepatitis-C. 

A report of hospitalization at VA Medical Center (VAMC) 
Dallas, Texas, from October 1971 to December 1971 reflects 
rising liver function studies with a diagnosis of viral 
hepatitis.

A report of hospitalization at VAMC Dallas, Texas, from 
August 1989 to September 1989 reflects a history of 
intravenous drug use with evidence of elevated liver function 
tests and possible ("may have") chronic Hepatitis - non A, 
non B.  

Treatment records from the Texas Department of Corrections, 
Wynne Clinic, reflect elevated liver function tests and 
diagnoses of Hepatitis-C in October 1996 and August 1998.

Treatment records from the Texas Department of Corrections, 
Wynne Clinic, from July 1995 to October 1998 reflect 
complaints of a rash on the body that itches, scales, flakes, 
burns, and causes pus like sores on the body.  
Neurodermatitis (eczema) was diagnosed.

A computer search of the North Texas Health Care System 
(which includes the Dallas, Texas, VAMC) does not show any 
diagnosis of, or treatment for, any form of hepatitis since 
September 1989.  

A computer search of the North Texas Health Care System does 
not show any diagnosis of, or treatment for, neurodermatitis.  

On five separate occasions between April 2001and October 
2003, the RO wrote the veteran requesting him to identify any 
treatment for Hepatitis-C and neurodermatitis provided by a 
VA or private medical facility.  The veteran has not provided 
any such information. 

In accordance with the terms of the Board remand, a VA 
examination was not scheduled with regard to Hepatitis-C or 
neurodermatitis, as the RO did not have evidence of record, 
or receive additional evidence from the veteran, to show that 
either condition may have had its onset in service or might 
be otherwise related to service.


Legal Criteria

Pertinent laws and regulations provide that basic entitlement 
to disability compensation may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 2002).

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type II diabetes mellitus.  38 C.F.R. § 
3.309(e) (2003).


Analysis

Hepatitis-C - There are no service records that indicate the 
veteran was either diagnosed with, or treated for, Hepatitis-
C while in service.   Nor is there any evidence of the 
existence of any risk factors for Hepatitis-C while in 
service.

The first diagnosis of hepatitis (viral hepatitis) was made 
during an October to December 1971 hospitalization at VAMC 
Dallas, Texas, approximately three years after the veteran 
left active service.

Subsequently, the veteran was diagnosed with possible ("may 
have") chronic hepatitis - non A, non B, during an August to 
September 1989 hospitalization at VAMC Dallas, Texas, 
approximately 21 years after the veteran left active service.

The first diagnosis of Hepatitis-C was made at the Wynne 
Clinic, Texas Department of Corrections, in October 1996 
while the veteran was incarcerated.  There is no indication 
the veteran received treatment for hepatitis at any medical 
facility since the Wynne Clinic repeated the diagnosis of 
Hepatitis-C in August 1998.

The April 2001 Board remand states that "a VA examination 
should be scheduled by an appropriate specialist if, and only 
if, supporting evidence from service records or other sources 
serves to establish that the veteran has chronic Hepatitis-C 
and that such may have had its onset in service or may be 
otherwise related thereto."  As the evidence of record fails 
to suggest that Hepatitis-C may be associated with the 
veteran's period of military service, an examination is not 
necessary prior to making a decision on the claim. See 
38 U.S.C.A. § 5103A(d) (West 2002).

Because there is no evidence that the veteran's hepatitis 
resulted from his active service, and because the veteran has 
provided no explanation as to any possible incident in 
service to which this condition might be attributed, service 
connection for Hepatitis-C may not be granted. 38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


Neurodermatitis -There are no service records that indicate 
the veteran was either diagnosed with, or treated for, 
neurodermatitis while in service.   Nor is neurodermatitis 
one of the conditions subject to presumptive service 
connection for veterans exposed to an herbicide agent during 
active military service. 38 C.F.R. § 3.309(e).

Neurodermatitis was diagnosed and treated at the Wynne Clinic 
between 1995 and 1998 while the veteran was incarcerated by 
the Texas Department of Corrections.  There is no record of a 
diagnosis of, or treatment for, neurodermatitis at a VA 
medical facility at any time.

The Board remand states that a VA examination should be 
scheduled by an appropriate specialist "if, and only if, 
supporting evidence from service records or other sources 
serves to establish that the veteran's neurodermatitis may 
have had its onset in service or may be otherwise related 
thereto, including as due to herbicide exposure."   In the 
absence of evidence to suggest that neurodermatitis may be 
associated with the veteran's period of military service, an 
examination is not necessary prior to making a decision on 
the claim. See 38 U.S.C.A. § 5103A(d) (West 2002).

Because there is no evidence that the veteran's 
neurodermatitis resulted from his active service, and because 
the veteran has provided no explanation as to any possible 
incident in service to which this condition might be 
attributed, service connection for neurodermatitis may not be 
granted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for Hepatitis-C is denied.

Entitlement to service connection for neurodermatitis, 
including as a result of herbicide exposure, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



